—In an action commenced by motion pursuant to CPLR 3213 for summary judgment in lieu of complaint to enforce a money judgment obtained in the State of Maryland upon the defendant’s default in appearing or answering, the defendant appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), dated November 9, 2000, which granted the motion and denied its cross motion to dismiss the action.
Ordered that the order is affirmed, with costs.
The arguments raised by the defendant on appeal were raised by it in the Supreme Court for the first time in its reply papers. As a result, the plaintiff did not have a fair opportunity to respond to these contentions. Under these circumstances, the arguments are not properly before this Court, and need not be addressed (see, Chavez v Bancker Constr. Corp., 272 AD2d 429; Matter of TIG Ins. Co. v Pellegrini, 258 AD2d 658; Matter of Falk v Village of Scarsdale Zoning Bd. of Appeals, 254 AD2d 358; Turkish Airlines v American Airlines, 249 AD2d 463; Pinkston v Weiss, 238 AD2d 393; Galatti v Alliance Funding Co., 228 AD2d 550, 551; Azzopardi v American Blower Corp., 192 AD2d 453). In any event, these contentions are without merit. Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.